Citation Nr: 0115758	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran had active duty for training from July 1956 to 
December 1956.  The veteran also had service in the Army 
Reserve and the New York Army National Guard totaling over 23 
years between May 1955 and August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board and was remanded to 
the RO for additional development.  The Board asked the RO to 
make attempts to obtain all of the veteran's Army National 
Guard and Army Reserve records.  The RO contacted the veteran 
and asked that he contact his Reserve unit in an attempt to 
obtain these records.  

The Board must ensure that the development requested in its 
remands is performed.  See Stegall v West, 11 Vet. App. 268 
(1998).  In Stegall the Court noted that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  

As was noted in the Remand, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law requires that whenever the Secretary attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile. See VCAA (to be codified at 
38 U.S.C.A. § 5103a).  

It does not appear that the RO has made all reasonable 
efforts to obtain the veteran's service medical records 
including all records from the Army National Guard and the 
Army Reserve.  This includes direct attempts to obtain these 
records as well as enlisting the assistance of the veteran to 
obtain these records.  If additional records are obtained, 
the claims folder should be provided to the same examiner who 
performed the August 1998 examination for an opinion as to 
whether it is more likely, less likely, or as likely as not 
that the veteran's military service led to his hearing loss.

If the benefit sough remains denied the RO must provide a 
Supplemental Statement of the Case (SSOC) to the veteran and 
his representative.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's service medical records 
including all records from the Army 
National Guard and Army Reserve.  This 
includes making direct attempts to obtain 
the records.  If these records are 
unavailable, the veteran must be notified 
in accordance with the Veteran's Claims 
Assistance Act.  All reasonable efforts 
must be made to obtain these records.

2.  If additional records are obtained, 
the veteran's claims folder should be 
provided to and reviewed by the same 
examiner who performed the examination in 
August 1998.  The examiner should 
indicate whether it is more likely, less 
likely, or as likely as not that the 
veteran's military service led to his 
hearing loss.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





